Citation Nr: 1500476	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a right elbow disorder.

4.  Entitlement to service connection for a left elbow disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a body rash.

8.  Entitlement to service connection for a bilateral hearing loss disorder.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2014.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for weakness of the bilateral lower extremities, to include peripheral neuropathy, and a petition to reopen a previously denied claim for service connection for weakness of the upper extremities have been raised by the record during the August 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension, bilateral elbow disorders, bilateral knee disorders, skin rash, a bilateral hearing loss disorder, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD which is related to a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, specifically, PTSD, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Veteran contends that he has PTSD related to traumatic experiences, including being exposed to mortar fire during his service in Vietnam.  This in-service stressor has been substantiated and competent mental health providers have diagnosed him with PTSD related to his Vietnam service, including his exposure to mortar fire.  For these reasons, the claim is granted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with the circumstances, conditions, or hardships of service.  See 38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).

Absent objective evidence that the veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of an in-service stressor.  Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The regulation pertaining to service connection for PTSD was revised, effective July 13, 2010.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see 75 Fed. Reg. 39843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41, 092 (July 15, 2010). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service personnel records confirm that he served in Vietnam from July 1969 to May 1970.  He had a military occupational specialty as an infantryman serving with Alpha Company, 523d Signal Battalion.  His military decorations and awards include the Vietnam Service Medal, the Republic of Vietnam Campaign Medal with two bars, and the National Defense Service Medal.  

The Veteran has reported in-service stressors related to his Vietnam service.  In his December 2007 stressor statement, he recalled numerous instances when his base underwent mortar attack while he was serving in Vietnam.  He witnessed fellow soldiers getting injured by mortar blasts.  He also related that his flight out of Vietnam was delayed for three days because of incoming mortars.

The Veteran has submitted documents in support of his reported in-service stressor.  In March 2008, the Veteran provided a statement from Lieutenant Colonel C.E.Y., which related that the two of them had met while stationed in Vietnam.  It was noted that at the time they met, the Veteran was very nervous and disoriented when talking about the combat situations he was serving in.  A fellow serviceman, J.L., wrote in February 2009 that he and the Veteran experienced mortar attacks while stationed together in Vietnam.  Also of record is a copy of a page from a signal book indicating that the 523d Signal Battalion was headquartered at Chu Lai, and a copy from the May 1969 monthly summary of the Headquarters U.S. Military Assistance Command in Vietnam shows that the U.S. military complex at Chu Lai received rocket fire.

In an August 2008 formal finding, the RO conceded the Veteran's combat-related stressor, indicating that the Veteran participated in combat.  Given the evidence of record, the Board finds that the Veteran's reported stressor of exposed to mortar rounds in Vietnam is corroborated.  See Pentecost, 16 Vet. App. at 128.  The case turns on whether the Veteran has PTSD as a result of this in-service stressor.  There is conflicting medical evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

VA treatment records reflect diagnoses of and treatment for PTSD.  In this regard, A December 2007 VA treatment record contains an Axis I diagnosis of PTSD.  The examiner recorded the Veteran's recollections of base rocket attacks while serving in Vietnam.

In February 2009, E.G., L.C.S.W., and C.G., M.D. and PTSD Attending Psychiatrist, wrote a letter documenting a diagnosis of PTSD secondary to combat trauma.  The authors reported the Veteran's test results from the Mississippi Combat Scale, the PTSD Checklist, and the Combat Exposure Scale.  In discussing those test results, the authors related that all three tests supported the given diagnosis and etiology opinion.  The authors further discussed the Veteran's symptoms and how they related to his exposure to rocket attacks while stationed in Vietnam.  The authors reiterated their opinions in a second letter submitted in July 2012.

In October 2008, the Veteran was afforded a VA examination to evaluate his claimed PTSD.  The Veteran reported he served in the military from 1967 to 1970, and in Vietnam from 1969 to 1070.  He remarked that following his time in the military, he had difficulty holding a job.  He complained of anger and depression.  .  The examiner opined that the Veteran did not meet the criteria for PTSD according to DSM-IV.  He stated that the Veteran had no behavioral, social changes, or heightened physiological arousal due to service.  The Axis I diagnosis was depressive disorder.

The Board finds the evidence at least evenly balanced as to whether the Veteran meets the criteria for a diagnosis of PTSD as defined in 38 C.F.R. § 4.125(a).  While the VA examiners who evaluated him in December 2007, February 2009, and July 2012 did not specifically state that he met the criteria for a diagnosis of PTSD as defined by DSM-IV, the United States Court of Appeals for Veterans Claims (Court) has stated, "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen, 10 Vet. App. at 140.

The VA examiners who evaluated the Veteran in December 2007, February 2009, and July 2012 did not indicate review of the claims file (in contrast to the October 2008 VA examiner, who did).  However, in assessing the probative value of a medical opinion, the Board must consider whether the medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  Particularly as the VA examiners who evaluated the Veteran in December 2007, February 2009, and July 2012 discussed the Veteran's history, they were fully informed of the pertinent history.  Thus, their Axis I diagnoses of PTSD satisfy the requirement for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The only remaining question, then, is whether there is a link between this diagnosis and an in-service stressor.  

The VA examiners who evaluated the Veteran in December 2007, February 2009, and July 2012 based their Axis I diagnoses of PTSD on his reported experiences in Vietnam.  In particular, the VA examiners acknowledged his reports of being exposed to mortar fire and witnessing injuries of U.S. servicemen.  They specifically commented that he appeared to meet the criteria for PTSD given his history of trauma during the Vietnam War.  The VA examiners who evaluated the Veteran in December 2007, February 2009, and July 2012  establish a link between the Veteran's PTSD and an in-service stressor which, as discussed, is corroborated by the evidence of record.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, as noted above, the Veteran was diagnosed with depressive disorder during the pendency of the appeal, on VA examination in October 2008.  Even if service connection for depressive disorder were to be established, no additional benefit would be due to the Veteran.  The rating criteria for PTSD (Diagnostic Code 9411 and depressive disorder (Diagnostic Code 9434) are exactly the same under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Federal Circuit has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Accordingly, a separate discussion as to the Veteran's depressive disorder diagnosed during the pendency of the appeal is unnecessary. The Board notes, however, that the RO will determine in the first instance an appropriate disability rating to assign the now service-connected PTSD.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran has said he has received treatment from VA medical centers for all of his claimed disorders; however, the only VA treatment records that have been associated with the claims file or virtual file pertain to psychiatric treatment.  Remand is required to afford the Veteran new VA examinations and to obtain the outstanding records which are potentially pertinent to the remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension, bilateral elbow disorders, bilateral knee disorders, body rash, bilateral hearing loss disorder, and tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for records from the Chicago VA Medical Center (VAMC) (to include the VA Westside Hospital).

Ask the Veteran whether he has received treatment since January 2008 from his private primary care provider, Dr. S. (as identified in an August 2008 private treatment record).  If so, he should be asked to provide any necessary release to allow VA to obtain any relevant records from this physician.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file or e-folder, forward the claims file to the physician that conducted the October 2008 VA examination for hypertension, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's hypertension began during active service, is related to any incident of service, or secondary to the Veteran's service-connected PTSD.  The examiner should also opine as to whether the Veteran's service-connected PTSD aggravates his hypertension.

In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence:

a.  The Veteran's August 1967 pre-induction examination report reflects that the Veteran had a blood pressure reading of 118/66.  The Veteran indicated on an accompanying report of medical history (RMH) that he had a history of rheumatic fever and pressure or pain in his chest, but no high blood pressure.  An examiner annotated that the Veteran had rheumatic fever in 1961 with no known complications.

b.  In April 1969, the Veteran's blood pressure was 110/70.  

c.  Another treatment record from April 1969 contains a blood pressure reading of 132/78.

d.  Two service treatment records from April 1968 indicate that the Veteran was diagnosed with rheumatic fever at the age of 12.  

e.  In March 1970, another service examiner recorded the Veteran's history of experiencing rheumatic fever as a child with apparent cardiac involvement.  It was noted that the Veteran had been asymptomatic since the acute illness.

f.  The May 1970 service separation examination report contains a blood pressure reading of 126/90.

g.  In August 2008, Dr. N.S. indicated that the Veteran had a diagnosis of hypertension.  

h.  At the Veteran's August 2014 hearing, his representative referenced studies done by the Western Electric Company which link mental conditions with hypertension.  

i.  Service connection is now in effect for PTSD.

The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise, and established medical principles.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After all available records have been associated with the claims file or e-folder, forward the claims file to the audiologist that conducted the October 2008 VA examination for hearing loss and tinnitus, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's hearing loss and tinnitus began during active service, is related to any incident of service.

In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence:

a.  The Veteran's military occupational specialty was infantryman.

b.  The Veteran was exposed to mortar fire while serving in Vietnam.

c.  The service treatment records are negative for any diagnoses of hearing loss.

d.  The May 1970 service separation examination report contains whispered voice testing results of 15/15 bilaterally.

e.  At the Veteran's August 2014 Board hearing, he recalled ringing in his ears after firing guns while on active duty.  He said that the ringing intensified over time.  He currently had hearing aids that had been issued by a VA medical center.

The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise, and established medical principles.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


